Title: From George Washington to Daniel Parker, 28 April 1783
From: Washington, George
To: Parker, Daniel


                        
                            Sir
                            Head Quarters 28th April 1783
                        
                        Being informed by Colo. Humphry, as well as by your Letter to me, that you have been induced to accept, for
                            the present, the superintendence of the Embarkation from N. York of the Tories and Refugees who are leaving the Country,
                            and to prevent if possible, their carrying off any Negroes or other property of the Inhabitants of the United States; and
                            having seen Sir Guy Carletons Orders on this Head—I take the Liberty of enclosing to you a List and description of Negroes
                            which has been sent me from Govr Harrison of Virginia—and to beg that you will improve the Opportunity you will have, of
                            obtaing and securing them agreeable to the Govrs Request, if they are to be found in the City—Your Endeavours will not
                            only be very obliging to the Governor, but will be thankfully acknowleged by me.
                        Some of my own Slaves, and those of Mr Lund Washington who lives at my House may probably be in N. York: but
                            I am unable to give you their Descriptions—their Names, being so easily changed will be fruitless to give you—If by chance
                            you should come at the knowlege of any of them, I will be much obliged by your securing them, so that I may obtain them
                            again.
                        This Business which you have undertaken, altho troublesome to yourself, and as I immagine, very difficult in
                            its Execution; yet, as I am persuaded you have accepted it from the best motives, will I hope, be of utility to the
                            Subjects of the United States, and therefore cannot, I think, involve any impropriety of Conduct in your being concerned,
                            untill Measures are adopted by Congress, for the Appointment of persons for this purpose.With much regard I am sir Your
                            most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the above I have received a Letter from Mr Lund Washington respecting some of his
                                Negroes, a list of which with my own is herewith inclosed.
                        
                        
                            Go: W.
                        
                    